DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 2/19/21, all requested changes to the claims have been entered.  Claims 1-20 were previously and are currently pending.  The amendments have resolved the pending 112(b) rejections which are herein withdrawn.

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
The applicant notes that the prior art reference of Ma (US2018/0025540) qualifies as prior art based on the date of a provisional application (62/364195) to which it claims priority and Ma “is not necessarily fully supported by its priority claim and may not qualify as prior art”.
The Examiner notes that the applicant has not specifically pointed out any part of Ma that is not supported.  Further, the Examiner has reviewed the provisional application and finds that it at least supports the portions relied on in the Examiner’s rejections.  If the applicant disagrees they are encouraged to specifically point out those portions of Ma relied on in the rejection which they believe are not supported by the provisional.



The Examiner respectfully disagrees and the rejection is maintained below.  Ma discloses capturing left and right stereo/binocular 2D images from which 2D contour points are matched based on a specific point in each image (i.e. 2D point) being analyzed and its neighbor contour points (i.e. 2D region profile) (paragraphs 24-29).   After identifying those matching points a reconstructed 3D contour (i.e. depth information) is obtained for those matching points using known physical parameters of the cameras (i.e. triangulation) (paragraph 33).  Having acquired/reconstructed the 3D coordinates of those matching points using triangulation, the 3D coordinates of any mismatched points can then be reconstructed/deduced therefrom by, for example, averaging or scaling the depths determined for neighboring matched points (paragraph 35).  Thereby providing depth information in the form of 3D coordinates for the entire contour including the key points and region profiles initially used in matching.   In the process of determining the 3D contour outlined in paragraphs 33-35 the depth of the contour points is not being captured by the camera and is not known in advance.  It is obtained through triangulation involving the matched points and the 3D coordinates of those matched points are then used to infer the 3D coordinates of any mismatched points. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0025540 to Ma et al. (“Ma”).

As to claim 1, Ma discloses a method for determining hand three-dimensional data, comprising: 
obtaining a first hand image and a second hand image captured by a binocular 5photographing system (Fig. 2, elements 201a, 201b; paragraphs 20, 21); 
identifying, from each of the first hand image and the second hand image, at least one key point and a region profile covering the at least one key point, wherein the at least one key point and the region profile are two-dimensional (Fig. 2, elements 202a, 202b; Figs. 3A, 3B, 4A, 4B, 5A-5H; paragraphs 22, 24-31, wherein 2D key contour points and their neighboring points, corresponding to the region profile, are identified and matched between images); 
determining depth information of the at least one key point and depth information of the region profile according to a photographing parameter of the 10binocular photographing system, the at least one key point and the region profile identified from the first hand image and the at least one key point and the region profile identified from the second hand image (Fig. 2, element 203; Fig. 6; paragraphs 23, 33-35, wherein 3D contour information (i.e. 3D coordinates) is determined based on matching between the key contour points and neighboring regions in the images as well as physical parameters of the cameras in the system); and
determining the hand three-dimensional data according to the at least one key point and the depth information of the at least one key point together with the region 15profile and the depth information of the region profile (Fig. 2, elements 204-208; Fig. 7; paragraphs 36-46, wherein 3D mesh, 3D point cloud or depth map of the hand is determined using the 3D contour depth information associated with the key contour points and region/neighboring profiles, then further used for gesture recognition, 3D VR/AR render or finger/palm detection).  

As to claim 2, Ma discloses the method according to claim 1, wherein the at least one key point comprises ANY ONE OR MORE OF 
a fingertip, a finger joint point, OR a palm center (Figs. 3A – 7, wherein key contour points comprise fingertip and finger joint points).  

20As to claim 3, Ma discloses the method according to claim 1, wherein the region profile covering the at least one key point comprises ANY ONE OR MORE OF 
a finger region profile covering at least one of a fingertip or a finger joint point, OR a palm region profile covering a palm center (Figs. 3A – 7, wherein key contour points comprise fingertip and finger joint points and thus the neighboring points, corresponding to region profiles, cover the regions around the fingertip and joint points).  

Fig. 2, elements 204-208; Fig. 7; paragraphs 36-46, wherein 3D mesh, 3D point cloud or depth map of the hand is determined using the 3D contour depth information associated with the key contour points and region/neighboring profiles corresponds to at least “three-dimensional data of the least one key point” as well as “edge three-dimensional point cloud data” which is then further used for gesture recognition, 3D VR/AR render or finger/palm detection).  

As to claim 15, Ma discloses the method according to claim 4, wherein the determining the edge three-dimensional point cloud data of the region profile comprises AT LEAST ONE OF 
30establishing edge three-dimensional point cloud data of a finger region profile according to the positions of the edge points on the finger region profile and the depth of a fingertip position in the two hand images (The Examiner notes that this limitation refers to one of the several alternative limitations set forth in parent claim 4 and is not required of the prior art, and thus anticipated by the prior art, when the prior art discloses any of the other alternatives, see MPEP 2143.03.  With regards to claim 4 the prior art of MA discloses, see Fig. 2, elements 204-208; Fig. 7; paragraphs 36-46, wherein 3D mesh, 3D point cloud or depth map of the hand is determined using the 3D contour depth information associated with the key contour points and region/neighboring profiles corresponds to at least “three-dimensional data of the least one key point” and thus none of other alternative limitations set forth in claim 4, or the dependent claims or limitations therein referring to those alternatives (i.e. claims 15-17), necessarily need to be addressed and are considered anticipated by MA.  However, it is noted that the cited figures and paragraphs above of MA is considered to disclose hand three-dimensional data in the form of “edge three-dimensional point cloud data of the finger region profile” which is determined according to positions and depth of fingertip contour/edge points and neighboring region); OR 
37establishing edge three-dimensional point cloud data of a palm region profile according to the positions of the edge points on the palm region profile and the depth of a palm center position in the two hand images (The Examiner notes that this limitation refers to one of the several alternative limitations set forth in parent claim 4 and is not required of the prior art, and thus anticipated by the prior art, when the prior art discloses any of the other alternatives, see MPEP 2143.03.  With regards to claim 4 the prior art of MA discloses, see Fig. 2, elements 204-208; Fig. 7; paragraphs 36-46, wherein 3D mesh, 3D point cloud or depth map of the hand is determined using the 3D contour depth information associated with the key contour points and region/neighboring profiles corresponds to at least “three-dimensional data of the least one key point” and thus none of other alternative limitations set forth in claim 4, or the dependent claims or limitations therein referring to those alternatives (i.e. claims 15-17), necessarily need to be addressed and are considered anticipated by MA.  However, it is noted that the cited figures and paragraphs above of MA is considered to disclose hand three-dimensional data in the form of “edge three-dimensional point cloud data of the finger region profile” which is determined according to positions and depth of palm contour/edge points and neighboring region and the depth of a palm center, see specifically figure 7).  

the hand direction data comprises AT LEAST ONE OF: 
performing main component analysis processing on the edge three-dimensional point cloud data of the finger region profile, and marking a main direction as a finger direction (The Examiner notes that this limitation refers “the hand direction data” which is one of the several alternative limitations set forth in parent claim 4 and is not required of the prior art, and thus anticipated by the prior art, when the prior art discloses any of the other alternatives, see MPEP 2143.03.  With regards to claim 4 the prior art of MA discloses, see Fig. 2, elements 204-208; Fig. 7; paragraphs 36-46, wherein 3D mesh, 3D point cloud or depth map of the hand is determined using the 3D contour depth information associated with the key contour points and region/neighboring profiles corresponds to at least “three-dimensional data of the least one key point” and thus none of other alternative limitations set forth in claim 4, or the dependent claims or limitations therein referring to those alternatives (i.e. “hand direction data”), need to be addressed and are considered anticipated by MA.); OR  
10performing main component analysis processing on the edge three-dimensional point cloud data of the palm region profile, and marking a feature direction corresponding to a minimum feature value as a normal direction of a palm (The Examiner notes that this limitation refers “the hand direction data” which is one of the several alternative limitations set forth in parent claim 4 and is not required of the prior art, and thus anticipated by the prior art, when the prior art discloses any of the other alternatives, see MPEP 2143.03.  With regards to claim 4 the prior art of MA discloses, see Fig. 2, elements 204-208; Fig. 7; paragraphs 36-46, wherein 3D mesh, 3D point cloud or depth map of the hand is determined using the 3D contour depth information associated with the key contour points and region/neighboring profiles corresponds to at least “three-dimensional data of the least one key point” and thus none of other alternative limitations set forth in claim 4, or the dependent claims or limitations therein referring to those alternatives (i.e. “hand direction data”), need to be addressed and are considered anticipated by MA.).  

As to claim 17, Ma discloses the method according to claim 16, wherein the determining the three-dimensional 15data of the at least one key point comprises AT LEAST ONE OF: 
using a maximum projection point in the finger direction as a fingertip and determining three-dimensional data of the fingertip (The Examiner notes that this limitation builds on the limitations of claim 16 which refers to determining “the hand direction data” that refers one of the several alternative limitations set forth in parent claim 4 and is not required of the prior art, and thus anticipated by the prior art, when the prior art discloses any of the other alternatives, see MPEP 2143.03.); OR 
determining an initial palm center three-dimensional position according to the photographing parameter of the binocular photographing system; and  
20adjusting the initial palm center three-dimensional position to obtain an adjusted palm center three-dimensional position and determining three-dimensional data of the adjusted palm center three-dimensional position.

	As to claims 18 and 20, please refer to the rejection of claim 1 above.  Ma further discloses the implementation of the process for determining hand three dimensional data via processor executing instruction stored on a non-transitory memory, see figure 1 and paragraphs 18-19.

	As to claim 19, please refer to the rejection of claim 2 above. 

Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/Primary Examiner, Art Unit 2665